Citation Nr: 0723634	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  02-03 296A	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for low grade 
myxofibrosarcoma of the left lateral elbow as secondary to 
service-connected sebaceous cyst with senile keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the 
Washington, District of Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for low grade myxofibrosarcoma of the left 
lateral elbow as secondary to service-connected sebaceous 
cyst with senile keratoses.

In September 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in November 2005.  In May 2006, the Board remanded this 
matter to the RO to afford due process and for other 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as reflected in an April 2007 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Low grade myxofibrosarcoma of the left lateral elbow is 
not shown as related to service or to a service connected 
disability.


CONCLUSION OF LAW

Low grade myxofibrosarcoma of the left lateral elbow was not 
incurred in or aggravated by military service, nor may 
service incurrence be presumed; further, it is not 
proximately due to or the result of service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in January 2002, March 2004 and June 2006.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

This claim was originally denied in August 2000, prior to 
enactment of VCAA.  Thereafter, VCAA correspondence was sent 
to the veteran in January 2002.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The veteran was subsequently 
specifically requested him to provide evidence in support of 
his claim.  In addition, the most recent letter was provided 
by the RO in June 2006, prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of this letter fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
June 2006 VCAA letter was sent, the case was readjudicated 
and a Supplemental Statement of the Case was provided to the 
veteran in April 2007.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  
With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Factual Background

Service medical records are silent for any pathology 
identified as myxofibrosarcoma, and this malignancy was not 
shown to a compensable degree within one year following 
separation from service.   

Service connection for a sebaceous cyst with senile keratosis 
was established pursuant to a June 1978 rating.  

In 1998, the veteran presented with a soft tissue mass that 
had been enlarging over the previous several months.  It was 
eventually diagnosed as myxofibrosarcoma of a relatively low 
histologic grade and excised.  Service department records 
confirmed that the veteran did not have service in Vietnam. 

In a report received in November 1998, O.A.L., M.D. a medical 
consultant for the veteran's service representative, related 
that the veteran's tumor was a low grade malignancy, of the 
type that was usually radiation resistant.  He indicated that 
determining whether the pathogenesis of the tumor was related 
to the veteran's senile keratosis was "difficult to 
ascertain, but could as likely as not be related."  

In correspondence dated in March 1999, a physician from 
Walter Reed Army Medical Center indicated that the veteran's 
tumor was a slow growing one, and, while impossible to know 
when it first developed, it was possible that the tumor was 
present for many years prior to diagnosis.

The veteran underwent a VA dermatology examination in March 
2000.  The dermatologist concluded there was "no connection 
between senile keratosis and myofibrosarcoma [sic]."  An 
addendum report from that physician in June 2000 indicated 
the she was unable to find any medical support for an 
association between myofibrosarcoma and seborrheic keratosis 
in relevant medical literature or texts.

In a February 2002 statement, the same dermatologist who 
examined the veteran in March 2000 indicated that senile or 
seborrheic keratosis was not related to myxofibrosarcoma.  
She indicated that myxofibrosarcoma and myofibrosarcoma were 
in the same group of tumors.  She suggested that if 
necessary, further clarification could be obtained from the 
Armed Forces Institute of Pathology (AFIP).

A statement from the veteran's representative dated in April 
2002 cites to a medical dictionary purportedly in support of 
the veteran's claim.  

A VA dermatology examination was conducted in March 2004 by 
the same VA dermatologist who had previously examined the 
veteran.  She  reviewed the veteran's medical history and 
conducted a physical examination.  The examiner noted the 
absence of confirmed service in Vietnam and concluded that 
the veteran's myxofibrosarcoma was most likely not secondary 
to herbicide exposure.  The veteran's myxofibrosarcoma of the 
left elbow was more likely than not unrelated to actinic or 
seborrheic keratosis or to a cyst removed from the veteran's 
back.   

An April 2004 statement from a VA physician spoke highly of 
the ability and experience of the VA dermatologist who had 
examined the veteran on several occasions, noting that she 
was "and experienced physician, teacher, and C & P examiner 
who in the normal course of her professional training which 
is extensive beyond listing and her practice which has 
bridged decade, cares for many dermatologic cancers."  

A report from the Armed Forces Institute of Pathology (AFIP) 
was received in July 2004.  The pathologist noted that he had 
been asked to render an opinion, without the benefit of 
biopsy slides or pathology reports, regarding the veteran's 
diagnosed myxofibrosarcoma.  He indicated that without the 
benefit of review of the slides and reports, it was difficult 
to render a professional opinion.  The pathologist concluded 
that, although it could not be stated with certainty, there 
was a possibility that the veteran's myxofibrosarcoma was 
related to his service connected skin condition.  All the 
examiner's assumptions were acknowledged as speculative and 
not factual because the condition of the veteran's skin was 
not known to that examiner. 

In September 2006, the veteran was provided a comprehensive 
examination and the examiner conducted an extensive review of 
the claims file, to include consideration of the other 
pertinent medical opinions.  That examiner concluded that it 
was less likely that the veteran's myxofibrosarcoma of his 
left elbow was related to his bursitis or the skin lesions 
treated in service.  

Analysis

Upon a review of the claims folder, including the service 
medical records, it is clear that myxofibrosarcoma of the 
left lateral elbow was not present in service, nor was a 
malignant tumor of the left lateral elbow present to a 
compensable degree within a year following the veteran's 
retirement from service in October 1977.  The Board observes 
that the veteran did not serve in Vietnam and his 
myxofibrosarcoma did not manifest in service or within any 
applicable presumptive period.  Accordingly, entitlement to 
service connection on a direct basis or presumptive basis is 
not supported by the evidence of record.  

The veteran principal argument is that his myxofibrosarcoma 
is secondary to service connected skin disabilities.  The 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Initially, the Board observes that to accept the textual 
evidence submitted by the veteran's representative to 
buttress the alleged relationship would require the Board to 
assess such evidence, formulate a diagnosis and interpose its 
own medical judgment, one contrary to that offered by trained 
medical professionals.  Such is not within the Board's 
province.  Case law provides that the Board and the RO must 
consider independent medical evidence in support of their 
decisions, rather than utilizing their own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board 
is not persuaded to accept mere medical text as the medical 
evidence required in this instance.  See Santiago v. Brown, 5 
Vet. App. 288, 293 (1993).

The above referenced medical opinions prepared by medical 
professionals such as that received in October 1999 
supporting the veteran's claim are expressed in terms of 
possibility and conjecture.  The October 1999 report 
indicates that the veteran's myxofibrosarcoma and certain 
service connected disabilities "could as likely as not be 
related."  The AFIP report indicates the "possibility" of 
an association.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") made it clear in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the disorder claimed or the 
relationship thereto.  Accordingly, such opinions carry 
negligible probative weight.

On the other hand, opinions opposing service connection, such 
as the September 2006 VA examination report, are expressed in 
terms of greater certainty and also reflect consideration of 
the comprehensive record.  Accordingly, that opinion is 
regarded as more probative.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for low grade myxofibrosarcoma of the left 
lateral elbow is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


